Title: From James Madison to Thomas J. Rogers, 16 January 1826
From: Madison, James
To: Rogers, Thomas J.


        
          Dr. Sir
          Montpr. Jany 16.—26
        
        I have recd. your favour of the 5th. inst; with a copy of the 3d. Edition of your Biographical Remembrancer. I observe that you have increased its value by lengthening the Roll of deceased Worthies selected for its pages. You justly regard such a task as saving from oblivion merits & memories to which posterity ought to be enabled to do justice. It is indeed from such materials that some of the most instructive lessons, as well as most attractive ornaments, are to be woven into the History of our Revolution. I pray you Sir to accept my thanks for your polite attention, with the expression of my esteem & good wishes.
      